EXHIBIT 10.1
 
 
AMENDMENT NO. 1 TO
STOCKHOLDERS AGREEMENT


Reference is made to the Stockholders Agreement (the “Stockholders Agreement”),
dated as of April 9, 2013, by and among Taylor Morrison Home Corporation, a
Delaware corporation (the “Company”), TPG TMM Holdings II, L.P., a Cayman
Islands limited partnership (together with its Affiliates, “TPG”), OCM TMM
Holdings II, L.P., a Cayman Islands limited partnership (together with its
Affiliates, “Oaktree”), JHI Holding Limited Partnership, a British Columbia
limited partnership (together with its Affiliates, “JHI”), and any additional
parties who have executed a counterpart signature page thereto.


This amendment to the Stockholders Agreement (this “Amendment”) is made as of
March 6, 2014.  The terms of this Amendment shall have an effective date of
March 6, 2014.  Capitalized terms used and not defined herein shall have the
meanings ascribed to such terms in the Stockholders Agreement.


WHEREAS, in accordance with Section 3.1(a) of the Stockholders Agreement, the
Board is currently comprised of eleven (11) directors, including three (3) TPG
Directors, three (3) Oaktree Directors, one (1) JHI Director, two (2)
Unaffiliated Directors and one (1) 90-Day Unaffiliated Director;


WHEREAS, Section 3.1(f) of the Stockholders Agreement provides that, for so long
as any Principal Sponsor has the right to designate at least one (1) director
for nomination under the Stockholders Agreement, the Company will take all
Necessary Action to ensure that the number of directors serving on the Board
shall not exceed eleven (11) (provided that the number of directors may be
increased if necessary to satisfy the requirements of applicable laws and stock
exchange regulations);


WHEREAS, the Company wishes to appoint a twelfth director promptly following the
effective date of this Amendment, and the parties hereto wish to amend certain
provisions with respect to the composition of the Board in order to permit such
appointment;


WHEREAS, Section 4.7(a) of the Stockholders Agreement provides that the
Stockholders Agreement may be amended, modified or waived, in whole or in part,
at any time by an instrument in writing signed by each of the Principal Sponsors
with respect to which the Stockholders Agreement is not terminated, subject to
certain exceptions neither of which is applicable to the circumstances of this
Amendment; and


WHEREAS, the parties hereto desire to amend the terms of the Stockholders
Agreement as set forth below;


NOW, THEREFORE, in consideration of the premise, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged:


SECTION 1.  Amendment to Section 1.1.  Section 1.1 is hereby amended to delete
the following definition:
 
 
 
 
 
 

--------------------------------------------------------------------------------

 

 
“90-Day Unaffiliated Director” has the meaning set forth in Section 3.1(a).


SECTION 2.  Amendment to Section 1.1.  Section 1.1 is hereby amended to add the
following definitions:


“Additional Principal Sponsor Director” shall mean the individual designated as
such by the applicable Principal Sponsor.


“Principal Sponsor Director” shall mean the individual designated as such either
by both Principal Sponsors or by one Principal Sponsor in accordance with the
terms of this Agreement.


“Sponsor Certification” has the meaning set forth in Section 3.1(f)(ii).


SECTION 3.   Amendment to Section 3.1(b).  Section 3.1(b) is hereby deleted and
replaced in its entirety to read as follows:
 
“Principal Sponsor Representation.  For so long as a Principal Sponsor holds a
number of shares of Common Stock representing at least the percentage of shares
of Common Stock held by such Principal Sponsor as of the closing of all of the
transactions contemplated by the Underwriting Agreement and the Put/Call
Agreement shown below, there shall be included in the slate of nominees
recommended by the Board for election as directors at each applicable annual or
special meeting of stockholders at which directors are to be elected that number
of individuals designated by such Principal Sponsor (each, a “Principal Sponsor
Designee”) that, if elected, will result in such Principal Sponsor having the
number of directors serving on the Board that is shown below.
 
Percent
Number of Directors
50% or greater
3
Less than 50% but greater than or equal to 10%
2
Less than 10% but greater than or equal to 5%
1



Upon any decrease in the number of directors that a Principal Sponsor is
entitled to designate for election to the Board, such Principal Sponsor shall
take all Necessary Action to cause the appropriate number of Principal Sponsor
Designees to offer to tender resignation. If such resignation is then accepted
by the Board, the Company and the Stockholders shall cause the authorized size
of the Board to be reduced accordingly unless the Company with Requisite
Investor Approval determines not to reduce the authorized size of the Board.
 
In addition, for so long as each Principal Sponsor holds a number of shares of
Common Stock representing at least fifty percent (50%) of the shares of Common
Stock held by such Principal Sponsor as of the closing of all of the
transactions contemplated by the Underwriting Agreement and the Put/Call
Agreement, subject to the terms of the following paragraph, the Principal
Sponsors shall have the right on or after March 6, 2014 to jointly designate a
Principal Sponsor Director for inclusion in the slate of nominees recommended by
the Board for election as directors at each applicable annual or special meeting
of stockholders at which directors are to
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
be elected.  A Principal Sponsor Director shall be assigned to the class of
directors to be elected at the Company’s annual meeting that is latest to occur
of the then existing classes of directors.
 
Notwithstanding anything to the contrary set forth in the paragraph above, if a
Principal Sponsor certifies to the Company at a time when the Principal Sponsors
could otherwise designate a Principal Sponsor Director for inclusion in the
slate of nominees recommended by the Board for election to the Board (i) that
one or both Principal Sponsors desire to include a Principal Sponsor Director in
such slate of nominees but (ii) that the Principal Sponsors cannot agree on the
identity of the Principal Sponsor Director, the certifying Principal Sponsor
shall have the right to designate the Principal Sponsor Director for inclusion
in such slate of nominees.  In such case, the other Principal Sponsor shall have
the right to designate an Additional Principal Sponsor Director for inclusion in
such slate of nominees.  The Additional Principal Sponsor Director shall be
assigned to the class of directors to be elected at the Company’s annual meeting
that is second to occur of the then existing classes of directors.
 
If there is a Principal Sponsor Director or Additional Principal Sponsor
Director in office the first time any Principal Sponsor no longer holds a number
of shares of Common Stock representing at least fifty percent (50%) of the
shares of Common Stock held by such Principal Sponsor as of the closing of all
of the transactions contemplated by the Underwriting Agreement and the Put/Call
Agreement, the Principal Sponsors (or, if applicable, the designating Principal
Sponsor) shall take all Necessary Action to cause the Principal Sponsor Director
to tender his or her resignation, and, if applicable, the designating Principal
Sponsor shall take all Necessary Action to cause the Additional Principal
Sponsor Director  to tender his or her resignation.  If any such resignation is
then accepted by the Board, the Company and the Stockholders shall cause the
authorized size of the Board to be reduced accordingly unless the Company with
Requisite Investor Approval determines not to reduce the authorized size of the
Board.
 
SECTION 4.  Amendment to Section 3.1(e).  Section 3.1(e) is hereby deleted and
replaced in its entirety as follows:
 
“Vacancies.  Except as provided in Sections 3.1(b), 3.1(c) or 3.1(f), (i) each
Investor shall have the exclusive right to remove its designees from the Board,
and the Company and the Principal Sponsors shall take all Necessary Action to
cause the removal of any such designee at the request of the designating
Investor and (ii) each Investor shall have the exclusive right to designate for
election to the Board directors to fill vacancies created by reason of death,
removal or resignation of its designees to the Board, and the Company and the
Principal Sponsors shall take all Necessary Action to cause any such vacancies
to be filled by replacement directors designated by such designating Investor as
promptly as reasonably practicable; provided, that, for the avoidance of doubt
and notwithstanding anything to the contrary in this paragraph, no Investor
shall have the right to designate a replacement director, and the Company and
the Principal Sponsors shall not be required to take any action to cause any
vacancy to be filled by any such designee, to the extent that election or
appointment of such designee to the Board would result in a number of directors
designated by such Investor in excess of the number of directors that such
Investor is then entitled to designate for membership on the Board pursuant to
Section 3.1(b) or Section 3.1(c), as applicable; provided, further, that any
Principal Sponsor Director jointly designated by the Principal Sponsors pursuant
to Section 3.1(b) or 3.1(f) may only be removed at the direction of the
Principal Sponsors acting jointly, and any resulting
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
vacancy may only be filled pursuant to Section 3.1(b) or Section 3.1(f).  If the
Chief Executive Officer resigns or is terminated for any reason, the Company,
the Chief Executive Officer and the Principal Sponsors shall take all Necessary
Action to remove the Chief Executive Officer from the Board and fill such
vacancy with the next Chief Executive Officer in office.
 
SECTION 5.  Amendment to Section 3.1(f).  Section 3.1(f) is hereby deleted and
replaced in its entirety to read as follows:
 
“Board Size / Additional Directors.
 
 
i.
For as long as the Principal Sponsors have the right to include a Principal
Sponsor Director in the slate of nominees recommended by the Board for election
as directors at each applicable annual or special meeting of stockholders at
which directors are to be elected, the Company shall take all Necessary Action
on and after March 6, 2014 (A) to retain at least one (1) vacancy on the Board
until such time as one or both Principal Sponsors determine to fill such vacancy
(either pursuant to this Section 3.1(f) or pursuant to Section 3.1(b)), and (B)
to cause any such vacancy to be filled by the individual designated as a
Principal Sponsor Director either by both Principal Sponsors within five (5)
business days of such joint designation (or by one Principal Sponsor pursuant to
Section 3.1(b) or Section 3.1(f)(ii)).

 
 
ii.
For so long as any Principal Sponsor has the right to designate at least one (1)
director for nomination under this Agreement, the Company will take all
Necessary Action to ensure that the number of directors serving on the Board
shall not exceed thirteen (13); provided, that the number of directors may be
increased if necessary to satisfy the requirements of applicable laws and stock
exchange regulations; provided, further, that if at any time when each Principal
Sponsor holds a number of shares of Common Stock representing at least fifty
percent (50%) of the shares of Common Stock held by such Principal Sponsor as of
the closing of all of the transactions contemplated by the Underwriting
Agreement and the Put/Call Agreement, either of the Principal Sponsors certifies
to the Company (with a copy to the other Principal Sponsor) that the Principal
Sponsors cannot jointly agree on the designation of the Principal Sponsor
Director (a “Sponsor Certification”), (A) the Company will take all Necessary
Action, within ten (10) business days following receipt by the Company of such
Sponsor Certification, to cause the size of the Board to be increased to
fourteen (14), (B) the certifying Principal Sponsor shall, upon receipt by the
Company and the other Principal Sponsor of such Sponsor Certification,  have the
sole right to designate the Principal Sponsor Director to fill the vacancy on
the Board referenced in Section 3.1(f)(i) and may notify the Company of its
designee in the Sponsor Certification or any time thereafter, (C) the other
Principal Sponsor shall have the sole right to designate the Additional
Principal Sponsor Director to fill the vacancy resulting from the increase in
the size of the Board to

 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
 
fourteen (14) and may notify the Company of its designee any time after such
Principal Sponsor’s receipt of the Sponsor Certification, (D) the Company will
take all Necessary Action to cause the simultaneous appointment of the Principal
Sponsor Director and the Additional Principal Sponsor Director to the Board
within ten (10) business days following receipt by the Company of the Sponsor
Certification to the extent that the Company has been notified of the applicable
designee(s) within five (5) business days following receipt by the Company of
the Sponsor Certification, and (E) the Company will otherwise take all Necessary
Action to cause the appointment of the Principal Sponsor Director or Additional
Principal Sponsor Director to the Board within ten (10) business days following
notification to the Company of the applicable designee by the applicable
Principal Sponsor.

 
 
iii.
For as long as the Principal Sponsors have the right to include a Principal
Sponsor Director in the slate of nominees recommended by the Board for election
as directors at each applicable annual or special meeting of stockholders at
which directors are to be elected, any vacancy created by reason of death,
removal or resignation of any Principal Sponsor Director or Additional Principal
Sponsor Director shall be filled by the Principal Sponsors acting jointly (to
the extent jointly designated by the Principal Sponsors and subject to Section
3.1(b) and the second proviso of Section 3.1(f)(ii) in the case of disagreement)
or the Principal Sponsor that designated such Principal Sponsor Director or
Additional Principal Sponsor Director, as applicable, and the Company and the
Principal Sponsors shall take all Necessary Action to cause any such vacancy to
be filled by replacement directors designated by such designating Principal
Sponsor(s) as promptly as reasonably practicable.”

 
SECTION 6.  Counterparts.  This Amendment may be executed in any number of
separate counterparts each of which when so executed shall be deemed to be an
original and all of which together shall constitute one and the same
agreement.  Counterpart signature pages to this Amendment may be delivered by
facsimile or electronic delivery (i.e., by email of a PDF signature page) and
each such counterpart signature page will constitute an original for all
purposes.


SECTION 7.  Governing Law. THIS AMENDMENT AND ANY RELATED DISPUTE SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE.


SECTION 8.  Jurisdiction.  ANY ACTION OR PROCEEDING AGAINST THE PARTIES RELATING
IN ANY WAY TO THIS AMENDMENT SHALL BE BROUGHT EXCLUSIVELY IN THE COURTS OF THE
STATE OF DELAWARE OR (TO THE EXTENT SUBJECT MATTER JURISDICTION EXISTS THEREFOR)
THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF DELAWARE, AND THE PARTIES
IRREVOCABLY SUBMIT TO THE JURISDICTION OF BOTH SUCH COURTS IN RESPECT OF ANY
SUCH ACTION OR PROCEEDING.  ANY ACTIONS OR
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
PROCEEDINGS TO ENFORCE A JUDGMENT ISSUED BY ONE OF THE FOREGOING COURTS MAY BE
ENFORCED IN ANY JURISDICTION.


SECTION 9.  Waiver of Jury Trial.  TO THE EXTENT NOT PROHIBITED BY APPLICABLE
LAW THAT CANNOT BE WAIVED, EACH PARTY HERETO WAIVES, AND COVENANTS THAT SUCH
PARTY WILL NOT ASSERT (WHETHER AS PLAINTIFF, DEFENDANT OR OTHERWISE), ANY RIGHT
TO TRIAL BY JURY IN ANY FORUM IN RESPECT OF ANY ISSUE, CLAIM OR PROCEEDING
ARISING OUT OF THIS AMENDMENT OR THE SUBJECT MATTER HEREOF OR IN ANY WAY
CONNECTED WITH THE DEALINGS OF ANY STOCKHOLDER IN CONNECTION WITH ANY OF THE
ABOVE, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING AND WHETHER IN
CONTRACT, TORT OR OTHERWISE.  EACH PARTY HERETO ACKNOWLEDGES THAT IT HAS BEEN
INFORMED BY THE OTHER PARTIES HERETO THAT THIS SECTION 9 CONSTITUTES A MATERIAL
INDUCEMENT UPON WHICH IT IS RELYING AND WILL RELY IN ENTERING INTO THIS
AMENDMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY.  ANY PARTY HERETO MAY FILE
AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION 9 WITH ANY COURT AS WRITTEN
EVIDENCE OF THE CONSENT OF EACH SUCH PARTY TO THE WAIVER OF ITS RIGHT TO TRIAL
BY JURY.




 
[Remainder of Page Intentionally Left Blank]
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, the parties have duly executed this Amendment as of the day
and year first above written.
 

 
TAYLOR MORRISON HOME
CORPORATION
                   
 
By:
/s/ Sheryl D. Palmer       Name:  Sheryl D. Palmer        Title:  President and
CEO             

 
 
 
 
 
 
 
 
 
 
 
 
 
 
[Signature Page to Amendment No. 1 to Stockholders Agreement]
 
 

--------------------------------------------------------------------------------

 
 
 

 
TPG TMM HOLDINGS II, L.P.
            By: 
TPG TMM Holdings II GP, ULC, 
its general partner
         
 
By:
/s/ Ronald Cami       Name:  Ronald Cami       Title:  Vice President and
Secretary            

 
 
 
 
 
 
 
 
 

 
 
 
 
[Signature Page to Amendment No. 1 to Stockholders Agreement]
 
 

--------------------------------------------------------------------------------

 
 
 

 
OCM TMM HOLDINGS II, L.P.
            By: 
OCM TMM Holdings II GP, ULC,
its general partner
         
 
By:
/s/ Kenneth Liang       Name:  Kenneth Liang        Title:  Authorized Signatory
                     

 
By:
/s/ Emily Stephens       Name:  Emily Stephens        Title:  Authorized
Signatory            

 
 
 


 
 
 
 
 
 
 
[Signature Page to Amendment No. 1 to Stockholders Agreement]
 
 

--------------------------------------------------------------------------------